Title: To James Madison from Mathew Carey, 1 November 1822
From: Carey, Mathew
To: Madison, James


                
                    Dear sir,
                    Philada. Nov. 1. 1822
                
                I have duly recd your favour of the 25th ult. and have read it with the attention to which the writer & the subject are entitled.
                You will pardon me for stating that I think you have greatly overrated the difficulties in the way of a sound system of policy for this Country, wh. would cure all its evils, & place it on the exalted ground, to which its immense advantages, natural moral, & political entitle it, instead of wasting its resources in the support of the industry & governments of Europe. We exhibit to the world the shocking spectacle of imbecility & folly, in submitting, without retaliation to the exclusion of the third (formerly the first or second) staple of the nation—& why? Because a few merchants, regardless of the interests of the country, and really blind to their own, clamour against any alteration of the tariff, reecho the cuckoo note—let-us-alone—while they have, from the commencement of the government, been almost constantly goading the government for restrictions on foreign Commerce; & retaliations of all measures that restrained or injured our commerce. Your administration affords a thousand proofs of the justice of their claims of peculiar privileges & protection.
                
                I shall take the liberty of resuming the subject, at no distant day. Meanwhile I request you will accept the assurances of the most sincere esteem & regard of Your obt. hble. servt.
                
                    Mathew Carey
                
                
                    PS. I enclose two numbers of Hamilton.
                
            